


Exhibit 10.38




FIRST AMENDMENT
TO
LIMITED LIABILITY COMPANY AGREEMENT
OF
SH EMPLOYEECO LLC


This First Amendment to Limited Liability Company Agreement of SH Employeeco LLC
(the “Company”), effective as of April 25, 2013 (this “Amendment”), is made and
entered into by Station Holdco LLC, as Manager of the Company. Capitalized terms
used and not defined herein shall have the meanings ascribed to such terms in
that certain Limited Liability Company Agreement of SH Employeeco LLC, dated as
of July 1, 2012 (as amended, supplemented or otherwise modified from time to
time and in effect on the date hereof, the “Agreement”).


WHEREAS, the Company holds units in the Manager; and


WHEREAS, concurrently herewith, the Manager is entering into an amendment (the
“Holdco Amendment”) to its limited liability company agreement in connection
with the issuance by the Manager of additional units to the Company and the
Company’s simultaneous issuance of additional Units to certain executives of the
Manager and its subsidiaries; and


    WHEREAS, the Manager wishes make certain amendments to the Agreement to
correspond to the Holdco Amendment; and


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Manager hereby
agrees as follows:


Section 1.01    Amendments.


(a)Section 2.1. Section 2.1 of the Agreement is hereby amended by adding the
defined term “Threshold Value,” to read as follows:


“‘Threshold Value’ means, with respect to a Unit, the ‘Threshold Value,’ if any,
assigned to such Unit in a Member’s Award Agreement.”


(b)Section 3.1(d). Section 3.1(d) of the Agreement is hereby amended by deleting
the last sentence thereof.


(c)Section 5.1. Section 5.1 of the Agreement is hereby amended by adding a new
sentence to the end thereof, to read as follows:


“Notwithstanding anything herein contained to the contrary, in respect of a
Member holding Units that correspond to units in Holdco having a Threshold Value
(such Units in the Company, “Threshold Value Company Units” and such
corresponding units in Holdco, “Threshold Value Holdco Units”), such Member
shall be entitled to receive distributions from the Company with respect to its
Threshold Value Company Units only to the extent of distributions (including tax




--------------------------------------------------------------------------------




distributions) received by the Company from Holdco with respect to the Threshold
Value Holdco Units.”


(d)Section 9.1. Section 9.1 of the Agreement is hereby amended by replacing the
reference to “Section 7.9” therein with “Section 7.4”.


(e)Section 12.3. Section 9.1 of the Agreement is hereby amended by replacing the
reference to “Section 3.6” therein with “Section 3.5”.


(f)Agreement References. Effective as of the date hereof, references in the
Agreement (including references to the Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Agreement as amended hereby.


Section 1.02 Miscellaneous. Except as provided for herein, the Agreement shall
remain unchanged and in full force and effect. This Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. This Amendment shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, without regard to the principles of conflicts of laws thereof.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------






    
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.




STATION HOLDCO LLC, as Manager
 
By:
/s/ Richard Haskins
 
Name
Richard J. Haskins
 
Title:
Executive Vice President







